Per Curiam.
On this day Wallace J. Beaudry, as sheriff of Lake County, and deputy sheriff Montgomery, of said county, having been present in court with the petitioner, George Finley, and said officers being represented by assistant attorney general Charles V. Huppe, and the petitioner being represented by his counsel, *613Raymond F. Gray and the court having heard the representations of sheriff Beaudry, deputy sheriff Montgomery and their counsel, and also the representations of the petitioner George Finley and of his counsel, and it appearing that certain matters have been raised by the answer and return of the officers and the evidence submitted which cannot be determined by this court in this proceeding, the court therefore makes no disposition and expresses no opinion as to such matters;
But it appearing to us that the petitioner George Finley is an Indian ward of the federal government and an enrolled member of the Flathead Indian tribe, with trust land allotted to him but the title whereof is held by the United States government for his use and benefit, and that it is wholly impossible for him to supply a bail in the amount fixed by the justice of the peace of Poison township, county of Lake,- state of Montana, and that such bail is excessive;
It is therefore ordered that such bail be reduced to the amount of $150 and that upon the delivery of such bail to the said justice court, either in cash or by undertaking with approved sureties, that he be given his liberty and released from his imprisonment and custody pending further lawful orders of the courts or governor of the state of Montana.